Citation Nr: 1144679	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  05-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

What evaluation is warranted for a cervical strain with degenerative changes from January 15, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to June 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was most recently certified to the Board by the Providence, Rhode Island RO.

The July 2004 rating decision granted entitlement to service connection for degenerative changes of the cervical spine, status post cervical strain, and assigned a 10 percent disability rating effective September 17, 2003.  A January 2005 statement of the case increased the rating to 20 percent, and found a clear and unmistakable error in the previously assigned effective date.  Hence, the 20 percent rating was assigned effective from January 15, 2003.  

In June 2007, November 2009, and June 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This claim was remanded in November 2009 to provide the Veteran with a new VA examination.  The record reflects that the Veteran missed a 10:30am appointment on February 23, 2010.  According to a VA e-mail, the Veteran's wife had telephoned the AMC at 10:15am to notify VA that her husband was running late.  While the AMC could not guarantee that the Veteran would be seen, a new examination was scheduled for 1:00pm that afternoon.  The AMC tried to notify the Veteran of the rescheduled appointment by phone.  The Veteran failed to report for this examination.  

The claim was again denied in a March 2010 supplemental statement of the case and was recertified to the Board.  In June 2010, the Board again remanded this claim to give the Veteran another opportunity to report for an examination.  This remand was necessary, in part, because the record erroneously indicated that the 1:00pm examination had been scheduled for March 23, 2010, rather than February 23, 2010, and there was no examination notice of record.  

The June 2010 Board remand directed that the Veteran be scheduled for another VA examination.  The remand directed that adequate notice of the date, time, and place of the examination be sent to the Veteran and associated with the claims file.

On remand, the Veteran was scheduled for a July 2010 VA examination.  He failed to report for this examination.  The reason for the Veteran's failure to report is unclear.  A VA employee's e-mail indicates that the notice was undeliverable and requests a copy of the notice for the claims file.  The reply to this request, however, states that "I do not have undelivered notification on this gentleman, but research tells me that he was aware of these appointments."  The reply contains a list of appointments the Veteran had missed over the years.  It notes that the Veteran cancelled the July 2010 examination because he was out of town.

The above information suggests that the Veteran either never received notice of the July 2010 examination, or if he did receive notice, the appellant cancelled the appointment because he was out of town.  Neither alternative suggests that the Veteran received and ignored the July 2010 examination notice.  Nor does the list of missed appointments demonstrate a lack of good cause for failing to appear for the July 2010 examination.  Indeed, the record demonstrates good cause.

The June 2010 remand was based on a failure to demonstrate that the Veteran had been notified of an upcoming examination.  Development that was conducted following the June 2010 remand does not demonstrate compliance with the remand objectives, as VA was unable to demonstrate the Veteran had been notified of the July 2010 examination.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and the fact that the development sought by the Board in this case has not been fully completed, another remand is now required.  38 C.F.R. § 19.9 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination in order to determine the current nature and severity of his service-connected cervical spine disability.  Adequate notice of the date, time, and place of the examination must be provided to the Veteran at his last known address of record, and a copy of such notice shall be associated with his claims file.

The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.

(a) The examiner should identify and express an opinion as to the severity of any orthopedic manifestations (including decreased range of motion and the presence or absence of muscle spasm, guarding or localized tenderness, and their effect upon gait and spinal contour) due to the Veteran's disability.  The examiner should conduct all indicated tests and studies, to include X-rays and range of motion studies expressed in degrees and in relation to normal range of motion.

(b) In rendering any opinion the examiner must fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion.  The examiner must specifically address whether there is muscle spasm on extreme forward bending; loss of lateral spine motion, unilateral, in a standing position; listing of the whole spine to the opposite side; positive Goldthwaite's sign; or abnormal mobility on forced motion.  The examiner must express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the examiner must so state.

(c) If possible, the examiner must state whether the cervical disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

(d) With respect to any neurological impairment, the examiner must identify all neurological symptoms due to any cervical intervertebral disc syndrome, to include reflex changes, characteristic pain, and muscle spasm, and express an opinion as to their severity.  Any peripheral nerve or nerves involved, resulting from the service-connected disability should be identified and described.  Any functional impairment of the extremities due to the disc disease should be identified.

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record.  If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


